It gives
me great pleasure to congratulate you, Mr. President, and
the sisterly country of Namibia on your election to chair
25


the proceedings of the fifty-fourth session of the General
Assembly. This choice is truly an honour for our continent
and a tribute to your promising country. We are convinced
that under your leadership our work this year will be
successful, and this session will constructively result in the
realization of our expectations.
I would also like to express appreciation and gratitude
to your predecessor, Mr. Didier Opertti, Foreign Minister of
the friendly country of Uruguay, for his excellent conduct
of the work of the previous session.
We also welcome the new Member States that have
joined our Organization: the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga.
I should also like to take this opportunity to thank the
Secretary-General of our Organization, Mr. Kofi Annan, for
his admirable management of the Organization and for his
commendable efforts to infuse it with a new dynamism so
that its organs can fulfil our aspirations. He deserves our
admiration and appreciation.
Many important events have marked this century to
which we are about to bid farewell. They have led to a new
political and economic balance of power and a modification
of the international system. With the disintegration of
borders, the evolution of means of communication and the
spread of globalization in the financial and technological
fields, the universality of the issues affecting mankind has
become the most distinctive characteristic of international
relations, and the problems of the age have become too
difficult for individual countries to resolve.
The tragedies witnessed over the last few years,
including ethnic cleansing and blatant defiance of the
universal human conscience, call more than ever before for
pooling the efforts of the international community and
consolidating the role and the efficiency of the United
Nations, which is indeed the best-suited forum for settling
international disputes. This would make it possible for the
Organization to fully shoulder its responsibilities and keep
abreast of current challenges, while displaying a political
will that would enhance its credibility and strengthen its
ability to achieve its goals.
As regards the Security Council, current events on the
international scene require that we reconsider its working
methods and its composition in order to enhance its
credibility, promote its ability to preserve international
peace and security and ensure balanced representation in its
membership on the basis of equitable geographical
distribution.
Economic and social conditions in the world still
rank high among the concerns of mankind. Indeed, as
illustrated by widely divergent indicators between the
North and the South, the world is suffering from a
widening gap in economic and social conditions and
strong disparities in human development. Those ever-
increasing disparities constitute a basic factor in the
instability that characterizes our world today. This
imbalance has led to a proliferation of poverty in various
parts of the world, as well as to the spread of illiteracy,
unemployment and several other social ills that now
threaten world peace and security.
We recall with appreciation the distinguished role
played by the United Nations, as it has developed over
the last few years a special interest in various economic
and social development issues.
Morocco is fully aware of the importance of social
development as a fundamental means of achieving
comprehensive development. This awareness was the
cornerstone of several pioneering initiatives taken by
Morocco to overcome social problems, especially the
plague of poverty. To that end, an institution known as
the Mohammed V Solidarity Foundation was set up, and
is now under the supervision of His Majesty King
Mohammed, to fight poverty by mobilizing the active
components of civil society.
In keeping with its firm belief that individual and
collective prosperity cannot take place outside the
purview of democracy and respect for human rights,
Morocco has taken keen interest in the consolidation of
human rights and democratic practices. Hence, Morocco
has undertaken some pioneering initiatives in the area of
promoting human rights, disseminating a human rights
culture, and protecting them against any violation or
transgression. It has enhanced the role of the various
components of civil society, including institutions that
promote the role of women, in various political,
economic, social and cultural fields. Opting for the
multiparty system and democratic alternation of
government as a political system, Morocco has made
human rights and fundamental freedoms an individual and
a collective principle that is considered a strong pillar of
the Moroccan political system. This, in turn, has made it
possible for Morocco to hold a distinguished position
among the countries that have adopted democracy as a
system and as a way of life.
26


Convinced of the absolute necessity of coexistence
with its neighbours, in keeping with the strong historical
ties between Morocco and Spain, and given the desire of
both countries to further enhance their cooperation and
good neighbourliness, Morocco has been calling for the
implementation of the initiative of the late King Hassan II
aimed at setting up a joint Moroccan-Spanish working
group to reach a final settlement of the current status of the
two cities, Ceuta and Melilla, and the neighbouring islands,
in a way that ensures Morocco’s sovereignty over those
regions while guaranteeing Spain’s economic interests. We
do hope that the deep historical ties between the two
countries, the solid and privileged relations that exist
between them, and the ambitions of both peoples to achieve
further rapprochement and cooperation, will be a strong
incentive towards reaching a final solution to this problem,
satisfactory to both parties.
Ever since their independence, Arab Maghreb
countries have believed in the inevitable necessity to
achieve regional integration in order to counter the
challenges of development and to ensure the progress and
prosperity of their peoples. In keeping with those
objectives, the Arab Maghreb Union was set up as a
reflection of the region’s age-old shared history and an
embodiment of its peoples’ unity of faith, language, history
and common destiny. Given the blocs and groupings that
characterize the world today and the challenges imposed by
the current economic situation, we believe that it is
necessary to pursue efforts to give fresh impetus to the
Arab Maghreb Union as well as a new dynamism to its
various organs, while strengthening cooperation among its
members so that it may discharge its mission by taking up
development challenges and building an integrated Maghreb
economy.
Morocco welcomes with deep satisfaction the positive
developments witnessed on the Lockerbie issue, which have
led to the suspension of the sanctions imposed on the
sisterly Libyan Arab Jamahiriya. Because of its solidarity
with that country, a founding member of the Arab Maghreb
Union and one of the pioneering leaders among Arab and
African countries, Morocco notes with deep regret the long
lasting hardships and the grave tragedy endured by the
Libyan people due to the embargo imposed on them. We
hope that sanctions applied to the Libyan Arab Jamahiriya
will be completely and definitively lifted as soon as
possible, on the basis of the principles of justice and equity,
and that the sisterly Libyan Arab Jamahiriya will resume its
constructive role, within the international community, for
the establishment of security, stability and peace.
The international community has followed with
satisfaction the beginning of a comprehensive settlement
of the Middle East crisis. This has been achieved through
various agreements reached by the parties concerned, the
latest being the Sharm el-Sheikh Memorandum. Those
accords rekindled the hopes of the peoples of the region
in building a new future based on security, stability and
coexistence. The agreements that have been signed —
which are founded on the principle of land for peace —
set the stage for a new era based on international law, as
attested to by the commitments made by the parties
concerned. The accords uphold the right of all peoples of
the region to live in security and stability, and the right of
the Palestinian people in particular to exercise self-
determination and to establish its independent State.
The brotherly Iraqi people have been suffering for
years from the impact of an economic embargo that has
had pernicious effects on them, especially children,
women and the elderly. As it voices full solidarity with
the fraternal Iraqi people, Morocco calls for the pooling
of international efforts in order to lift the embargo and to
find a peaceful settlement to this problem within the
framework of international law and in compliance with
Security Council resolutions. In this respect, we stress the
need to preserve the sovereignty of Iraq, its security and
its territorial integrity.
Solving the many problems affecting Africa requires
that the international community seriously tackle the
economic and social conditions and the various conflicts
that beset most African countries, conditions that have
had a negative effect on the hopes of African peoples, as
well as on their legitimate right to achieve comprehensive
development and to live under stable and safe conditions.
Being deeply committed to our ties of brotherhood
and solidarity with all African countries, Morocco has
consistently placed African issues at the forefront of its
concerns. As a token of its unwavering solidarity with
African countries, Morocco devotes 95 per cent of its
annual international assistance appropriations to African
countries.
Morocco has followed with keen interest the
international endeavours aimed at restoring peace in
Kosovo and at putting an end to the bloody conflict and
ethnic-cleansing campaigns that have claimed the lives of
thousands of innocents Kosovars, in blatant violation of
international law and of the most fundamental principles
of human rights. Given its keen desire to strengthen peace
in the region, Morocco has expressed its readiness to
27


participate in KFOR and has made all possible humanitarian
efforts to provide material assistance to Kosovar refugees.
To this end, it also set up, at the initiative of Her Royal
Highness Princess Lalla Meryem, a fund to collect
donations for Kosovar children.
Because of its geographical location, its historical ties
and its economic and cultural relations with Mediterranean
countries, Morocco believes that the consolidation of
security and stability and the promotion of cooperation in
the region are an absolute necessity. Thus Morocco took
part in the Euro-Mediterranean dialogue, from the
Barcelona conference to the Stuttgart conference, which
provided an opportunity to assess the Barcelona process
three years after its inception. During the Stuttgart
conference Morocco voiced its conviction that for security
and stability to prevail in the Mediterranean basin there has
to be an effective partnership between the countries of the
region that takes into consideration the political, economic,
social and cultural dimensions.
The Kingdom of Morocco has always taken a great
interest in the question of disarmament, because it is linked
both to international peace and security and to economic
and social development. In this respect, we reiterate the
need to ensure that all the countries of the Middle East
region join the Treaty on the Non-Proliferation of Nuclear
Weapons and submit their facilities to the safeguards
system of the International Atomic Energy Agency. This
action, along with making the Middle East region a nuclear-
weapons-free zone, would be a decisive contribution to
restoring confidence and peace in that region.
As regards the question of the referendum in our
southern desert provinces, Morocco reiterates its full
support for the efforts of the United Nations, especially
those of the Secretary-General, Mr. Kofi Annan, aimed at
completing the process as soon as possible and under
conditions most conducive to transparency, justice and
success. As a contribution towards that objective, Morocco
has endeavoured, from the start of the process, to inform
the United Nations of any deviations that might affect the
legitimate rights of the potential participants in the
referendum. Thus, following the publication of the first part
of the preliminary lists of the Sahraouis that have been
identified, Morocco expressed concern over practices that
have affected the identification process and have led to the
elimination of thousands of names of people of Sahraoui
origin, despite the fact that they had met the agreed criteria
and conditions.
It is our dearest hope that the United Nations will
come up with equitable solutions that take into
consideration our concerns and those of thousands of
Sahraoui candidates who, had they not been compelled to
leave the region because of the fight they were waging
against colonialism, would have been covered by the
census and therefore been accepted directly by the
Identification Commission.
The phenomenon of economic globalization has been
swiftly developing and expanding. It has led to a
liberalization of markets, swifter exchange relations,
enhanced global productivity and greater financial flows.
The economic changes affecting the international arena
call for a comprehensive review of the rules of
international economic interactions in order to adapt them
to those changes and to the development needs of all of
humanity. This aspect was at the forefront of the concerns
of His Majesty King Mohammed VI in the address he
delivered, when he was Crown Prince, on the occasion of
the fiftieth anniversary of the multilateral trading system,
celebrated in Geneva in 1998. His Majesty pointed out
that
“the comprehensive project advocated by the
founders of our system remains fragile because of
the fate of hundreds of millions of people who will
not accept indefinite marginalization while
tremendous progress and prosperity are being
enjoyed by the advanced countries of the world.”
In future negotiations, and within the framework of
the World Trade Organization, Morocco is of the view
that the adoption of a global and balanced approach
reflecting the legitimate interests of all countries, while
taking into account the developmental dimension of
advanced countries, should be the best means to achieve
a just and balanced international trade system. Morocco
believes that effective solutions to the debt problem
should not be restricted to partial alleviation of the debt
burden of some countries only, but should, rather, take
the form of a comprehensive policy to stimulate the
economic activity of debt-ridden developing countries
through promoting their exports and encouraging direct
foreign investments in them.
Following the ninth ministerial meeting of the Group
of 77 and China — which I had the honour of chairing
and which was held in Marrakesh, Morocco, from 13 to
16 September 1999, in preparation for the tenth session of
the United Nations Conference on Trade and
28


Development — the Group of 77 and China adopted the
Marrakesh Declaration, which pointed out that
“the disparities in the scope and impact of
globalization have led to economic disharmony, both
at the international and national levels. This translates
into new challenges to our development ambitions.
Many developing countries are facing difficulties in
their attempts to effectively integrate with the world
economy and are suffering the consequences of
globalization.”
In conclusion, we believe that, as we stand on the
threshold of the new millennium, the international
community should exert greater efforts to create a political,
economic and social environment conducive to further
cooperation and rapprochement among peoples, so that all
of mankind can enjoy the fruits of peace and live in
prosperity and tranquility.











